PER CURIAM.
We affirm the order dated August 30, 1984, awarding permanent total disability benefits to claimant beginning April 15, 1982, as the record contains competent, substantial evidence to support the deputy’s findings.
The parties have agreed that the date of maximum medical improvement is October 28, 1980. The deputy’s assumption that the date of maximum medical improvement is April 15, 1982, is therefore incorrect. The order is modified to reflect the date of maximum medical improvement as October 28, 1980.
AFFIRMED as modified.
WENTWORTH, NIMMONS and ZEH-MER, JJ., concur.